IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 95-60107
                       _____________________



TIMOTHY R. WILSON,

                                               Plaintiff-Appellee,

                               versus

NELSON HALL CHEVROLET, INC., ET AL.,

                                                       Defendants,

NELSON HALL CHEVROLET, INC.,

                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                 Southern District of Mississippi
                          (4:93-CV-83-LN)
_________________________________________________________________

                         January 12, 1996

Before JOLLY, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Defendant-appellant Nelson Hall Chevrolet, Inc. appeals the

district court's judgment in favor of plaintiff-appellee Timothy R.

Wilson.   Having reviewed the record and briefs of the parties, we

affirm the district court's entry of judgment in favor of Wilson on

all issues except the award of interest.




     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
          The district court erred in awarding, as compensatory damages,

the full amount of interest Wilson paid on the note used to finance

the   purchase     of     the    automobile.      The   jury   appears    to    have

determined that $6,000.00 was the actual value of the automobile at

the time of purchase.           Wilson's trade-in allowance was $2,431.09,

which when subtracted from the actual value of the car leaves

$3,568.91 as the amount of the indebtedness on which Wilson was

lawfully obligated to pay interest. Thus, any interest Wilson paid

on that amount is not a component of the damages suffered by Wilson

on account of Nelson Hall's conduct.                We therefore REVERSE only

that portion of the judgment constituting the interest on that

amount and       REMAND    for    recalculation    of   damages   based    on    the

foregoing.

                                                         AFFIRMED in part and
                                               REVERSED and REMANDED in part.1




      1
     We dismiss Wilson's motion to supplement the record on appeal
as moot.




                                        -2-